Citation Nr: 9916034	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for hearing loss.

3. Entitlement to an increased (compensable) evaluation for 
post traumatic stress disorder (PTSD), based on the 
disagreement with the June 1997 initial award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his VA Form 9, received in December 1997, the veteran 
requested a personal hearing before hearing officer at the RO 
and indicated that he would decide whether he wished to have 
a hearing before a Board member at a later date.  In his 
November 1998 VA Form 21-4138, the veteran waived his right 
to a 60-day period to further prepare his case before Board 
consideration.  Therefore, the Board finds that the veteran's 
waiver indicates that he wants does not desire for another 
hearing to be scheduled.

The issue on the title page regarding the veteran's 
disagreement with his initial evaluation for PTSD has been 
rephrased to comply with the U.S. Court of Appeals for 
Veterans Claims (Court) recent holding in Fenderson v. West, 
12 Vet. App 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for a 
right shoulder disability is not plausible.

3. The veteran has bilateral hearing loss which resulted from 
his service.

4.  Prior to November 7, 1996, the veteran's PTSD was 
manifested primarily by anger and irritability indicative of 
no more than mild social and industrial impairment.

5.  Beginning November 7, 1996, the veteran's PTSD is 
manifested by depressed mood, anxiety and chronic sleep 
impairment.  There is no evidence of delusions, 
hallucinations, thought disorder, impairment of judgment or 
insight or memory loss as a result of his PTSD and he is able 
to build and maintain relationships with his wife, children 
and grandchildren; this equates to no more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1998).

3.  Prior to November 7, 1996, the criteria for a disability 
rating of 10 percent for PTSD were met at the time of the 
initial rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.132, Diagnostic Code 9411 
(1996).


 The criteria for a disability rating of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.21, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service personnel records reflect that the veteran served in 
Korea.  His military occupational specialties were rocket 
gunner and rifleman.

The veteran's service medical records include the enlistment 
physical examination which recorded hearing as 15/15 in both 
ears.  There was no mention of a right shoulder problem.  
Additional records show no complaints, treatment or diagnoses 
with regard to a right shoulder disability or a hearing loss.  
The August 1956 separation physical examination was silent 
for a hearing loss or right shoulder pathology.  

During a quadrennial physical examination for reserve 
purposes, performed in February 1960, the veteran's whispered 
voice hearing test was 15/15, bilaterally.  

An Ohio Traffic Crash report was to the effect that the 
veteran was involved in a March 1994 automobile accident when 
his car struck the side of another vehicle when he drifted 
into oncoming traffic.  He was transported to the Akron 
County Hospital for treatment of minor visible injuries

At his January 1995 VA general medical examination, the 
veteran complained of right shoulder pain.  He gave a history 
of a right shoulder injury and constant right shoulder pain.  
He had swelling in the anterior aspect of the affected 
shoulder and decreased range of motion.  X-ray studies showed 
mild degenerative changes in the right shoulder.  The veteran 
was diagnosed with adhesive capsulitis of the right shoulder.

The veteran's January 1995 VA audiology examination shows 
pure tone thresholds at the indicated frequencies as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
50
35
25
45
40
36
LEFT
15
10
20
45
40
29

The veteran had 100 percent speech recognition in both ears.  
The examiner diagnosed high frequency sensorineural hearing 
loss in the left ear and mixed hearing loss in the right ear.

In a February 1995 rating decision, the RO denied the 
veteran's claim for service connection for a right shoulder 
disability.

During his May 1996 personal hearing, the veteran testified 
that he dislocated his right shoulder while in Korea and saw 
a medical aide at that time who gave him a sling for the 
limb.  He was not placed on profile and did not seek 
treatment again during the remainder of his service.  He 
testified that a private physician treated him one to two 
years after service for right shoulder bursitis.  The 
physician told him it would be all right.  The veteran also 
testified that he had been told at an examination one year 
prior to the hearing that he had a hearing problem.  He was 
an infantryman in the Marines and fired bazookas and other 
weaponry without hearing protection.  He believed his 
inservice noise exposure caused his current defective 
hearing.  The hearing officer advised the veteran that he was 
free to submit private physician records in support of his 
claim and that those closer in time to his service would be 
better.  The veteran indicated that he did not know if the 
doctor was dead or alive.

Phill I. Cohen, M.D., in an October 1996 letter, indicated 
that he had evaluated and treated the veteran for prolonged 
PTSD related to a March 1994 accident and that he 
additionally had a rather severe major depression.  The two 
combined made it impossible for him to work at any job at 
that time.

The February 1997 report of a VA psychological assessment 
shows that the veteran complained of sleep difficulties, 
anger outburst and symptoms of reexperiencing his former 
trauma.  He related these symptoms to two traumatic events: 
witnessing an explosion that killed a buddy in service and 
his 1994 car accident.  The veteran took the MMPI-2 and the 
overall profile suggested an individual who was anxious, 
tense, worried and pessimistic.  He complained of physical 
problems, as well as concentration and memory problems.  The 
examiner diagnosed chronic PTSD and opined that the veteran 
had a mild disability from psychological sequelae stemming 
from a traumatic event which occurred during his military 
service.  The veteran was given a Global Assessment of 
Functioning (GAF) score of 55.

During his March 1997 VA psychiatric examination, the veteran 
complained of difficulty crossing a particular bridge the day 
of the examination, as an accident had occurred there the day 
before.  He complained of flashbacks, decreased sleep and 
nightmares.  He felt very hyper, angry and irritable.  The 
veteran's speech was relevant and coherent without evidence 
of any distorted thinking.  He was oriented to time, place 
and person.  Both his recent and remote memory was intact.  
He appeared anxious and tense throughout the interview.  The 
veteran was not delusional and was not having hallucinations.  
His insight and judgment were good.  The examiner diagnosed 
chronic PTSD and assessed a GAF score of 60.

The veteran's February 1998 VA audiological examination 
report shows that the veteran's pure tone threshold levels at 
the indicated frequencies were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
50
45
40
50
60
49
LEFT
20
15
30
45
45
34

He had 96 percent speech recognition in his right ear and 100 
percent in his left ear.  The examiner noted the veteran's 
history of inservice repeated exposure to gunfire and bazooka 
noise and noted that it might have produced some hearing 
loss.  The examiner further opined that the normal inservice 
hearing tests did not obviate the possibility of some slight 
hearing loss which was not detected.  The audiologist opined 
that it was as likely as not that the veteran's current 
hearing loss was not a reflection of any noise exposure that 
he experienced while he was in the service.

A March 1998 VA psychiatric examination shows that the 
veteran complained of sleep disturbance, being nervous, 
anxious and depressed.  He reported nightmares, difficulty 
concentrating, and feelings of hopelessness and helplessness.  
The examiner observed that the veteran was neat in 
appearance, cooperative and talked coherently and relevantly.  
He admitted being nervous, anxious and depressed.  He felt 
hopeless and helpless.  He felt survivor guilt and was 
preoccupied with his 1994 car accident.  He denied suicidal 
or homicidal ideation and also denied delusions.  He was 
oriented to time, place and person.  His recent and remote 
memory were fair, as was his judgment and insight.  The 
examiner diagnosed recurrent-type major depression and opined 
that the veteran's major depression was a result of his motor 
vehicle accident in 1994.  The examiner further opined that 
the veteran did not have any classic symptoms of PTSD at the 
time of the examination.  His GAF score at that time was 45.

During his May 1998 personal hearing, the veteran testified 
that he had been receiving group and individual therapy for 
the past two years in a VA program.  He took Nefazaclone to 
help him sleep.  He first went to a psychiatrist, Dr. Cohen, 
when he was considering suicide in 1994.  He retired from the 
Post Office in 1994 as a result of disability.  He stated 
that he went to church every week and was active in his 
church.  He was very close to his children and grandchildren.

Analysis

Right Shoulder Disability

With regard to the veteran's claim of entitlement to service 
connection for a right shoulder disability, before the Board 
may address the merits of the claim it must, however, first 
be established that it is well grounded.  In this regard, a 
person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (1998).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1998).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

The veteran contends that his current right shoulder 
disability, diagnosed as adhesive capsulitis, is a result of 
a right shoulder dislocation he alleges occurred in service.  
However, the veteran's service medical records show no 
evidence of any right shoulder injury or residual disability.  
Moreover, the veteran has not presented medical evidence 
attributing his current right shoulder disability to service 
or any other incident therein.  There are no records 
contemporary with the veteran's period of service or 
thereafter noting ongoing right shoulder pathology.  Although 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that the 
veteran's claim for service connection for a right shoulder 
disability is not well grounded.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board also notes that, while the veteran was provided a 
copy of the May 1996 hearing officer's decision and a copy of 
his appellant rights, he was not provided a supplemental 
statement of the case at that time.  The Board finds that 
this was harmless error as the veteran was subsequently 
provided another supplemental statement of the case in 
October 1998 regarding this issue and because, as the claim 
was decided on its merits, the veteran was afforded greater 
consideration than his claim warranted.

Hearing Loss

As specifically pertinent to a claim for service connection 
for hearing loss, 38 C.F.R. § 3.385 provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The veteran contends that his inservice noise exposure led to 
his current bilateral hearing loss.  

The Board notes that the presence of bilateral hearing loss 
is established by the VA audiometric findings in January 1995 
and February 1998.  Moreover, the veteran has been diagnosed 
as having bilateral sensorineural hearing loss.  The Board 
further notes that the veteran served as a gunner and 
rifleman.  His inservice noise exposure has been clearly 
established.  While no evidence of hearing loss was found 
during his active duty or at discharge, his hearing loss has 
been attributed to his inservice noise exposure on the recent 
VA audiology examination as the finding that it was as likely 
as not that the hearing loss was not the result of service, 
would also indicate that it was at least as likely that his 
hearing loss did begin in service.  

In light of the February 1998 medical opinion bearing on the 
etiology of the veteran's hearing loss, and in view of the 
veteran's military occupational specialty, the Board finds 
that the veteran's hearing loss was caused by inservice noise 
exposure.  Accordingly, service connection for hearing loss 
is warranted.

PTSD

In regard to the veteran's claim of entitlement to a higher 
evaluation than the initial evaluation for PTSD, the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to this claim, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a noncompensable evaluation 
for his PTSD.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.

Under the regulations applicable prior to November 7, 1996, a 
0 percent evaluation was warranted where there were neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but which did not cause impairment of working 
ability.  A 10 percent evaluation was warranted where the 
criteria was less than that for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation was warranted for psychoneurotic symptomatology 
that was productive of definite social and industrial 
impairment; a 50 percent evaluation was warranted for 
symptomatology that resulted in considerable social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) (effective prior to November 7, 1996).

In a November 1993 precedent opinion, the General Counsel of 
VA concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93 (Nov. 9, 1993); 59 Fed.Reg. 4752 (1994).  The Board was 
bound by this interpretation of the term "definite" prior to 
November 7, 1996.

Under the general rating formula for mental disorders 
effective as of November 7, 1996, a 0 percent evaluation is 
warranted where a mental condition has been formally 
diagnosed, but the symptoms are not severe enough to either 
interfere with occupational and social functioning or to 
require continuous medication.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication merits a 10 percent 
evaluation.  A 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds, based on criteria prior to November 7, 1996, 
that his PTSD symptomatology was consistent with mild social 
and industrial impairment.  In this regard, the Board notes 
that the February 1997 VA psychologist found mild 
psychological impairment:  Furthermore, all the evidence, 
including the veteran's own testimony, indicates that he was 
able to continuously maintain employment for many years with 
no objective evidence showing any significant impairment of 
job performance.  He has maintained close relationships with 
his wife, children and grandchildren and is active in his 
church community.  For these reasons, the Board does not find 
that the objective evidence of record shows that the social 
and industrial impairment resulting from PTSD is more 
appropriately characterized as moderate under the previous 
rating criteria.  38 C.F.R. §§ 4.7, 4.120 (in effect prior to 
November 7, 1996).  Therefore, the Board finds that the 
veteran is entitled to a 10 percent evaluation prior to 
November 7, 1996.

Subsequent to November 7, 1996, and after assessing the 
foregoing evidence in light of the new regulations and 
resolving all reasonable doubt in the veteran's favor, the 
Board is of the opinion that a rating of 30 percent for the 
veteran's service-connected PTSD is warranted.  During his 
1998 VA psychiatric examination , the veteran complained of 
nervousness, anxiety, sleep disturbance and feelings of 
hopelessness and helplessness, all symptoms for a 30 percent 
rating.  Considering the symptomatology described in the 
amended rating criteria, the Board cannot conclude that the 
veteran's disability picture more nearly approximates the 
criteria provided for a 50 percent rating, as there is no 
evidence that the veteran has a flattened affect, difficulty 
in understanding complex commands, affected speech or reduced 
reliability and productivity.  38 C.F.R. §§ 4.7, 4.130.

Finally, the Board finds that "staged" ratings are not 
warranted in this claim as thee has been no change in the 
severity of the veteran's service-connected PTSD since the 
filing of his claim.  In this respect, as noted previously, 
both the February and March 1997 evaluations indicate 
moderate disability, while the March 1998 psychiatric 
evaluation, although indicating serious impairment, attribute 
it to another, nonservice-connected disability.  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for bilateral hearing loss is granted.  

Prior to November 6, 1996, an initial rating of 10 percent 
for PTSD is granted, thereafter, a rating of 30 percent is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





